  Case 19-31537           Doc 15   Filed 12/24/19 Entered 12/24/19 14:09:35         Desc Main
                                     Document     Page 1 of 9




                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

In re:                                               )
                                                     ) Case No. : 19-31537
SIBAHAM LIMITED f/k/a                                )
MAHABIS LIMITED                                      ) Chapter 15
                                                     )
Debtor in a Foreign Proceeding.                      )

     OBJECTING PARTIES’ MOTION TO VACATE ORDER RECOGNIZING UK
  PROCEEDING AS FOREIGN MAIN PROCEEDING AND GRANTING RELATED
 RELIEF. [Dkt.12]; VACATE ORDER (I) SCHEDULING RECOGNITION HEARING
      AND SPECIFYING FORM AND MANNER OF SERVICE OF NOTICE AND
   (II)GRANTING RELATED RELIEF [Dkt. 5]; RESCHEDULING RECOGNITION
HEARING AND SPECIFYING FORM AND MANNER OF SERVICE OF NOTICE AND
            GRANT OBJECTING PARTIES’ REQUEST FOR RELIEF

         Penwah Thomas (“PT”) and Dennis Thomas (“DT”) (collectively “OBJECTING

PARTIES”), move to vacate Order Recognizing UK Proceeding as Foreign Main Proceeding

and Granting Related Relief; vacate Order (I) Scheduling Recognition Hearing and Specifying

Form and Manner of Service of Notice and (II) Granting Related Relief; Rescheduling

Recognition Hearing and Specifying Form and Manner of Service of Notice and Grant

Objecting Parties Request for Relief and state as follows:

         1. This Motion is not and should not be construed as a submission to the jurisdiction of

            this Court.

         2. On November 8, 2019, Paul William Ellison and Gareth Wyn Roberts, in their

            capacity as the duly authorized joint foreign representatives (the “Foreign

            Representatives”) of the above-captioned debtor (the “Debtor”) filed a verified

            petition (the “Verified Petition”) [Dkt.2] seeking entry of an order, substantially in

            the form of the proposed order which was attached as Exhibit A and referenced as

                                                1
Case 19-31537    Doc 15     Filed 12/24/19 Entered 12/24/19 14:09:35          Desc Main
                              Document     Page 2 of 9



       (the “Proposed Order”), granting (i) recognition of the Debtor’s foreign court

       proceeding (the “UK Proceeding”) pending before the Business & Property Courts

       Part, of the High Court of Justice of England and Wales (the “English Court”) as a

       foreign main proceeding pursuant to sections 1515 and 1517 of title 11 of the United

       States Code (the “Bankruptcy Code”) and (ii) related relief pursuant to sections

       105(a), 1507(a), 1520, and 1521 of the Bankruptcy Code. On the same date, the

       Foreign Representatives filed in this action a document titled Official Form 401

       Chapter 15 Petition for Recognition of a Foreign Proceeding. [Dkt.2]

    3. A review of the docket in this action demonstrates a conscious effort to expedite

       these proceedings at the expense of Objecting Parties.

    4. In support of the Verified Petition, the Foreign Representatives referenced the

       Declaration of Gareth Roberts in Support of (A) Verified Petition for Recognition of

       Foreign Main Proceeding Pursuant to Chapter 15 of the Bankruptcy Code and

       Application for Related Relief and (B) Ex Parte Motion for Order (I) Scheduling

       Hearing to Consider Petition for Recognition of Foreign Main Proceeding, (II)

       Approving Related Form of Notice, and (III) Granting Related Relief (the “Roberts

       Declaration”).

    5. On November 8, 2019, the Foreign Representatives filed an Ex Parte Motion for

       Entry of Order (I) Scheduling Recognition Hearing and Specifying Form and

       Manner of Service of Notice and (II) Granting Related Relief. The Foreign

       Representatives filed a proposed order with the Ex Parte Motion. [Dkt.4]

    6. On November 13, 2019, this Court entered an Order (I) Scheduling Recognition

       Hearing and Specifying Form and Manner of Service of Notice and (II) Granting


                                           2
Case 19-31537     Doc 15    Filed 12/24/19 Entered 12/24/19 14:09:35          Desc Main
                              Document     Page 3 of 9



       Related Relief; a Hearing will be held on 12/16/2019 at 9:30 AM in Charlotte, NC,

       Courtroom 1-4. [Dkt.5].

    7. On November 13, 2019, the Court docket reflects a Notice of Commencement of

       Chapter 15 Case and Hearing of Petition Seeking Recognition of Foreign Proceeding

       Pursuant to Chapter 15 of the Bankruptcy Code [Dkt.6].

    8. On November 13, 2019, the Court docket reflects a Certificate of Service. [Dkt.7]

    9. On November 15, 2019, the Court docket reflects a BNC Certificate of Mailing.

       [Dkt.8].

    10. On November 20, 2019, the Court docket reflects a Notice of Address Change.

       [Dkt.9].

    11. On November 21, 2019, the Court docket reflects a Clerk’s Entry to Denote

       Correction to Docket. [Dkt.10].

    12. On December 17, 2019, this Court entered an ORDER RECOGNIZING UK

       PROCEEDING        AS      FOREIGN MAIN PROCEEDING               AND GRANTING

       RELATED RELIEF. [Dkt.12]. The Court docket included an entry: Disposition of

       Hearing Held on December 16, 2019. The entered Court order differed from the

       proposed Order submitted to the Court in that the entered order required that

       Undersigned Counsel receive expedited Notice of this Order. The submitted

       proposed Order did not include any Notice to Undersigned Counsel.

    13. Objecting Parties did not receive any notice of these proceedings contrary to the

       relevant Bankruptcy Rules and fundamental procedural and substantive due process.




                                           3
Case 19-31537     Doc 15    Filed 12/24/19 Entered 12/24/19 14:09:35          Desc Main
                              Document     Page 4 of 9



    14. All the docket entries reflect that undersigned counsel never received any Notice of

       these proceedings although the documents specifically confirm knowledge that

       Undersigned Counsel represents Objecting Parties.

    15. Undersigned Counsel’s first notice of these proceedings occurred on December 18,

       2019 with receipt of a Federal Express package.

    16. In that Federal Express package was a copy of the signed ORDER RECOGNIZING

       UK PROCEEDING AS FOREIGN MAIN PROCEEDING AND GRANTING

       RELATED RELIEF. [Dkt.12].

    17. Debtor cites in its Ex Parte Motion [Dkt.4] Bankruptcy Rule 2002(q)(1) which

       requires that it provide “all entities[emphasis added] against whom provisional

       relief is sought, all parties to litigation in the United States to which the Debtor

       is a party, and such other entities as the court may direct” (collectively, the

       “Notice Parties”) must be given at least twenty-one days’ notice of the hearing

       on the petition for recognition of a foreign proceeding.” [emphasis added]

    18. Objecting Parties were given no notice of the proceedings contrary to the

       fundamental due process requirements, both substantive and procedural. There is no

       possible contortion or misconstruction of Rule 2002(q)(1) or principles of

       fundamental due process that would excuse or justify the lack of notice to Objecting

       Parties.

    19. The plain language of the Rule states that Notice must be given to all “entities

       against whom provisional relief is sought. . .” Rule 2002(q)(1). Objecting Parties

       qualify as such entities. The filed documents are directed specifically at Objecting




                                           4
Case 19-31537     Doc 15     Filed 12/24/19 Entered 12/24/19 14:09:35              Desc Main
                               Document     Page 5 of 9



       Parties and only them. The filed documents do not mention any other creditor in the

       United States that hold or may hold a viable claim against the Debtor.

    20. In Foreign Representatives’ Verified Petition, they title a section, “V. Threatened

       Litigation in the United States.” Throughout that section, they reference Undersigned

       Counsel. Foreign Representatives had in their possession all information necessary

       to notify Objecting Parties and Undersigned Counsel of these proceedings.

    21. Foreign Representatives have no legitimate basis to file this case in this Court, and

       venue should be transferred to either the U.S. Bankruptcy Court for the District of

       New Jersey, or the U. S. Bankruptcy Court for the Northern District of Florida.

    22. The relevant bankruptcy provisions state:
            A case under chapter 15 of title 11 may be commenced in the
           district court of the United States for the district—
           (1)
           in which the debtor has its principal place of business or principal
           assets in the United States;
           (2)
           if the debtor does not have a place of business or assets in the
           United States, in which there is pending against the debtor an
           action or proceeding in a Federal or State court; or
           (3)
           in a case other than those specified in paragraph (1) or (2), in
           which venue will be consistent with the interests of justice and the
           convenience of the parties, having regard to the relief sought by the
           foreign representative.

    23. The only possible basis to file this action in this Court is Section (3). However, it is

       beyond a stretch of both imagination and reasonableness to confer venue in this Court

       based on the underlying facts and circumstances. Objecting Parties reside in New

       Jersey. Undersigned Counsel operates his business in Alachua County Florida. At a

       minimum, the proper venue for these proceedings would be the U.S. Bankruptcy

       Court for the District of New Jersey, or the U. S. Bankruptcy Court for the Northern


                                             5
Case 19-31537     Doc 15     Filed 12/24/19 Entered 12/24/19 14:09:35            Desc Main
                               Document     Page 6 of 9



       District of Florida. If the Court vacates the previously entered Orders, but accepts

       jurisdiction, then the Court should reject the chosen venue, and transfer venue out of

       North Carolina under 28 U.S.C. § 1412. The interests of justice and the convenience

       of the parties compel the alternative forum as the appropriate venue. The Foreign

       Representatives only mention the Objecting Parties and the Undersigned Counsel as

       the cause for these Chapter 15 proceedings.

    24. The evidence is overwhelming that Debtor manufactured eligibility under section 109

       and the Court should reject Debtors’ requested relief because Debtor and Foreign

       Representatives have acted in bad faith, and have engaged in manipulation and

       gamesmanship.

    25. Debtor and Foreign Representatives have as much basis to have this matter heard in

       the Western District of North Carolina as the U.S. Bankruptcy Court for the District

       of Alaska. Unlike the cases cited by Debtor and Foreign Representatives in their

       Verified Petition, this filing is distinguishable and thus, groundless for filing in this

       venue for the following reasons:

           a. Objecting Parties are bonafide creditors who reside in New Jersey. Their

              status would be deemed that of unsecured creditors. The Verified Petition,

              under Section IV, Liquidation, indicates that the only creditors against Debtor

              are “unsecured creditors.” Objecting Parties status is the same as that of all

              other creditors of Debtor.

           b. Debtor through its Foreign Representatives intentionally did not Notice the

              Objecting Parties of these proceedings. It is obvious from the In re B.C.I.

              Finances Pty Ltd., 583 B.R. 288, 293 (Bankr. S.D.N.Y. 2018) case cited by


                                             6
    Case 19-31537         Doc 15       Filed 12/24/19 Entered 12/24/19 14:09:35                      Desc Main
                                         Document     Page 7 of 9



                      Debtor, that all interested parties there were noticed and participated in the

                      proceedings.

                  c. In that the only U.S. creditor is the Objecting Parties, if jurisdiction is

                      accepted, then the proper forum should be New Jersey. That a retainer paid to

                      a law firm would trump the Objecting Parties as the basis for venue would be

                      unsupported by facts or the law.

                  d. Debtor implies that Objecting Parties did not comply with the procedures in

                      the UK proceeding and therefore should not be granted any status. The record

                      reveals otherwise. The communication sent on September 4, 2019 by

                      Objecting Parties to Foreign Representatives demonstrates that Objecting

                      Parties have provided Debtor with extensive documentation of their legitimate

                      claims. See Composite Exhibit 1. 1,2 All of the information requested on the

                      claim form has been provided to Debtor. To assure strict compliance, as of the

                      time of this filing, Objecting Parties have submitted the claim form.

                      Composite Exhibit 2. Debtor did not respond to Objecting Parties last request

                      for a status update made on September 10, 2019. Exhibit 3.

         26. Objecting Parties required the services of an attorney to bring this Motion. Based on

             Debtor’s bad faith filing, Objecting Parties request an award of fees and expenses

             against Debtor.




1
  One exhibit to the September 4, 2019 correspondence was not included in this filing due to file size. The Excluded
Exhibit contained negative reviews of the product at issue, not necessarily tailored to the issue of the drafted
complaint. Other exhibits, included herewith as a part of Composite Exhibit 1, include tailored complaints related to
the allegations of the draft complaint.
2
  One other exhibit to the September 4, 2019 correspondence was not included in this filing due to the personal
nature of photographic evidence of personal injuries.

                                                          7
 Case 19-31537       Doc 15     Filed 12/24/19 Entered 12/24/19 14:09:35         Desc Main
                                  Document     Page 8 of 9




WHEREFORE, Objecting Parties request the following relief:

   A. Enter an Order vacating the order recognizing UK Proceedings as Foreign Main

       Proceeding and Granting Related Relief;

   B. Enter an Order vacating the specified form and manner of service and notice;

   C. Enter an Order vacating the [I] Scheduled Recognition Hearing and Specifying Form and

       Manner of Service of Notice and (II) Granting Related Relief;

   D. Enter an Order rescheduling the Recognition Hearing and Specifying Manner of Service

       and Notice as requested by Objecting Parties and Granting Objecting Parties Request for

       Relief;

   E. Enter an Order awarding reasonable fees and expenses against Debtor and in favor of

       Objecting Parties; and

   F. Granting whatever other relief is deemed just and appropriate.

Dated this 24th day of December 2019       Respectfully Submitted,

                                           Paul S. Rothstein
                                           By: /s/ Paul S. Rothstein
                                           (Special Admission Pending)
                                           626 N.E. 1st Street
                                           Gainesville, FL 32601
                                           Tel: (352) 376-7650
                                           Fax: (352) 374-7133
                                           Email: psr@rothsteinforjustice.com
                                           Attorneys for the Objecting Parties




                                                 8
  Case 19-31537      Doc 15     Filed 12/24/19 Entered 12/24/19 14:09:35           Desc Main
                                  Document     Page 9 of 9




                               CERTIFICATE OF SERVICE

I hereby certify that on the 24th day of December 2019, the foregoing OBJECTING PARTIES’
MOTION TO VACATE ORDER RECOGNIZING UK PROCEEDING AS FOREIGN MAIN
PROCEEDING AND GRANTING RELATED RELIEF.[Dkt.12]; VACATE ORDER (I)
SCHEDULING RECOGNITION HEARING AND SPECIFYING FORM AND MANNER OF
SERVICE OF NOTICE AND (II)GRANTING RELATED RELIEF; RESCHEDULING
RECOGNITION HEARING AND SPECIFYING FORM AND MANNER OF SERVICE OF
NOTICE AND GRANT OBJECTING PARTIES REQUEST FOR RELIEF and a copy of has
been served on all Parties required to be served by electronically filing with the Clerk of the
Court of the United States Bankruptcy Court Western District of North Carolina, Charlotte
Division, by using the CM/ECF system.

                                                           /s/ Paul S. Rothstein
                                                           Paul S. Rothstein




                                               9
